Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered April 18, 1995, convicting him of attempted robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the trial court erred in permitting the prosecution to elicit testimony regarding uncharged crimes consisting of other attempted robberies. The challenged testimony was relevant to the identification of the defendant (see, People v Ventimiglia, 52 NY2d 350; People v Keller, 215 AD2d 502; People v Hazel, 203 AD2d 478), as a modus operand! was established (see, People v Beam, 57 NY2d 241; People v Jason, 190 AD2d 689).
Further, the defendant’s contention that the trial court erred in admitting into evidence the silver gun allegedly used by the defendant is without merit, as the gun was sufficiently connected to him to be admissible (see, People v Sandy, 187 AD2d *719466; People v Dinkins, 139 AD2d 759, 760; People v Cunningham, 116 AD2d 585, 586).
Lastly, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Thompson, Santucci and Joy, JJ., concur.